DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

                                      Information Disclosure Statement
	The information disclosure statement filed on 12/02/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yang et al. (US 2016/0204356 A1, hereinafter “Yang”).


forming a pixel electrode (140) on a substrate (110); 
forming a hole transport layer (160, Par [0068]) on the pixel electrode (140); 
forming a light-emitting layer (160, and Par [0045]) on the hole transport layer (160, Par [0068]); 
forming an electron transport layer (160, and Par [0074]) on the light-emitting layer by coating a saturated solution of 2,9-dimethy1-4,7-biphenyl-1,10-o-diazaphenanthrene (See, for example, Par [0076]); and 
forming a common electrode (170) on the electron transport layer (160 and Par [0074)).
In regards to claim 10, Yang discloses (See, for example, Fig. 1) forming the common electrode (170) on the electron transport layer (160, and see Par [0074]) by vacuum evaporation coating aluminum or lithium fluoride (…Al was vapor-deposited on te hupper portion of the electron transport layer to form a cathode…., See, for example, Par [0087]).

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-9, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Huang (US2016/0218307 A1, hereinafter “Huang”).


In regards to claim 11, Yang discloses (See, for example, Fig. 1) a method of manufacturing a light-emitting device, comprising:
forming a pixel electrode (140) on a substrate (110);
forming a hole transport layer (160, and Par [0068]) on the pixel electrode (140);
forming a light-emitting layer (160, and Par [0045]) on the hole transport layer (160, and Par 0068]);
forming a first layer (160, and Par [0074]) on the light-emitting layer of 2,9-dimethyl-4,7-biphenyl-1,10-o-diazaphenanthrene (See, for example, Par [0076]) saturated solution. 

Huang while disclosing a perovskite device teaches forming a first spin-coating layer  and placing the first spin-coating in a an environment of 80 to 150oC (See, for example, Par [0057], “…deposition process …spin coating….thermoannealed at about 100oC…) for annealing for 10 to 15mins (See, for example, Par [0057], for about 10 minutes to 60 minutes…) to form electron transport layer (…perovskite device structure ITO…, a hole transport layer, a perovskite film…, an electron transport layer…, and a cathode, See Par [0050]).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yang by Huang because this would help enable an economical fabrication of perovskite device with excellent protection and stability. 


(See, for example, Fig. 1, 160 and Par [0074]) except annealing the first spin-coating layer to form the electron transport layer.

Huang while disclosing a perovskite device teaches annealing the first spin-coating layer  (See, for example, Par [0057] in Hunag, “…deposition process …spin coating…) to form the electron transport layer (…perovskite device structure ITO…, a hole transport layer, a perovskite film…, an electron transport layer…, and a cathode, See Par [0050], and see also Par [0057] in Huang).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yang by Huang because this would help enable an economical fabrication of perovskite device with excellent protection and stability. 

In regards to claim 3, Yang as modified above discloses the step of annealing the first spin-coating layer to form the electron transport layer comprises: placing the first spin-coating in an environment of 80 to 150 °C (See, for example, Par [0057] in Huang, “…deposition process …spin coating….thermoannealed at about 100oC…) for annealing for 10 to 15 minutes (See, for example, Par [0057] in Huang, for about 10 minutes to 60 minutes… ) to form the electron transport layer (…perovskite device structure ITO…, a hole transport layer, a perovskite film…, an electron transport layer…, and a cathode, See Par [0050] in Huang, and see also Par [0057], Huang).  

In regards to claim 6, Yang discloses all limitations of claim 1 above but the step of forming a hole transport layer on the pixel electrode comprises: forming a second spin-coating layer on the pixel electrode by spin-coating a solution of poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonic acid) on the pixel electrode in a spin-coating equipment; and annealing the second spin-coating layer to form the hole transport layer.

	Huang discloses forming a second spin-coating layer on the pixel electrode by spin-coating a solution of poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonic acid) (See, for example, Par [0051], …hole transport layer …(PEDOT/PSS) )on the pixel electrode (See, for example, Par [0051, ….a hole transport layer may be deposited on ….ITO substrate…) in a spin-coating equipment; and annealing the second spin-coating layer to form the hole transport layer (See, for example, Pars [0051] an d[0052], “…at 135OC for 20mins. …a perovskite precursor solution is dropped onto the ITO substrate including hole transport….susch as spin coating….”) 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yang by Huang because this would help enable an economical fabrication of perovskite device with excellent protection and stability. 


(See, for example, Pars [0051] and [0052] in Huang, “…at 135OC for 20mins. …a perovskite precursor solution is dropped onto the ITO substrate including hole transport….susch as spin coating….”, Huang) 

In regards to claim 8, Yang discloses all limitations of claim 1 above except that forming a third spin-coating layer on the hole transport layer by spin-coating a perovskite precursor solution in a spin-coating equipment; and annealing the third spin-coating to form the light-emitting layer.
	Huang discloses forming a third spin-coating layer on the hole transport layer by spin-coating a perovskite precursor solution in a spin-coating equipment; and annealing the third spin-coating to form the light-emitting layer (See, for example, Par [0052], …a perovskite precursor solution is dropped onto the ITO substrate including hole transport….susch as spin coating….” , and also see Par [0056]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yang by Huang because this would help enable an economical fabrication of perovskite device with excellent protection and stability. 

In regards to claim 9, Yang as modified above discloses placing the third spin-coating layer in an environment of 80-120 °C for annealing for 10-60 minutes to form the light-emitting layer (…thermoannealing the perovskite film…at about 100oC for about 10 minutes to about 60 minutes…See, for example, Par [0056] in Huang).

In regards to claim 14, Yang as modified above discloses forming a second spin-coating layer on the pixel electrode by spin-coating a solution of poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonic acid) (See, for example, Par [0051] in Hunag, …hole transport layer …(PEDOT/PSS) )on the pixel electrode (See, for example, Par [0051 in Huang, ….a hole transport layer may be deposited on ….ITO substrate…) in a spin-coating equipment; and annealing the second spin-coating layer to form the hole transport layer (See, for example, Pars [0051] and [0052] in Hunag, “…at 135OC for 20mins. …a perovskite precursor solution is dropped onto the ITO substrate including hole transport….susch as spin coating….”) 

In regards to claim 15, Yang as  modified above discloses placing the second spin-coating in an environment of 120-160 °C for annealing for 15 to 30 minutes to form the hole transport layer (See, for example, Pars [0051] and [0052] in Huang, “…at 135OC for 20mins. …a perovskite precursor solution is dropped onto the ITO substrate including hole transport….susch as spin coating….”, Huang) 


In regards to claim 16, Yang as modified above discloses forming a third spin-coating layer on the hole transport layer by spin-coating a perovskite precursor solution in a spin-coating equipment; and annealing the third spin-coating to form the light-emitting layer (See, for example, Par [0052] in Huang, …a perovskite precursor solution is dropped onto the ITO substrate including hole transport….susch as spin coating….”, and also see Par [0056] in Huang). 

In regards to claim 17, Yang as modified above discloses placing the third spin-coating layer in an environment of 80-120 °C for annealing for 10-60 minutes to form the light-emitting layer (…thermoannealing the perovskite film…at about 100oC for about 10 minutes to about 60 minutes…See, for example, Par [0056], Huang).

In regards to claim 18, Yang as modified above discloses (See, for example, Fig. 1, Yang) forming the common electrode (170) on the electron transport layer (160, and see Par [0074]) by vacuum evaporation coating aluminum or lithium fluoride (…Al was vapor-deposited on te hupper portion of the electron transport layer to form a cathode…., See, for example, Par [0087]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Huang as applied to claims 2 and 11, respectively above, and further in view of Shinjo et al. (US 2012/0027920 A1, hereinafter “Shinjo”).

In regards to claims 4 and 12, Yang as modified above discloses all limitations of claim 2 but a solvent of the saturated solution of 2,9-dimethy1l-4,7-biphenyl-1,10-o-diazaphenanthrene is isopropanol, ethanol or toluene.
  	Shinjo while disclosing an OLED teaches a solvent of the saturated solution of 2,9-dimethy1l-4,7-biphenyl-1,10-o-diazaphenanthrene is isopropanol, ethanol or toluene  (See, for example, claim 19).

. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sato et al. (US 2016/0087019 A1, hereinafter “Sato”) .

In regards to claim 5, Yang discloses all limitations of claim 1 above except etching the pixel electrode to form a pixel electrode pattern.
	Sato while disc;losing a display device teaches (See, for example, Fig. 5) etching the pixel electrode to form a pixel electrode pattern (…it is possible to pattern the pixel electrode 26 ….using …etching process, See, for example, Par [0045]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yang by Sato because this would help provide a display device 	in which unintended light emitting of a pixel is prevented. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hunag as applied to claim 11 above, and further in view of Sato.

In regards to claim 13, Yang as modified above discloses all limitations of claim 11 except etching the pixel electrode to form a pixel electrode pattern.
(…it is possible to pattern the pixel electrode 26 ….using …etching process, See, for example, Par [0045]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yang by Sato because this would help provide a display device in which unintended light emitting of a pixel is prevented. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893